THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE
TRANSFERRED UNLESS SO REGISTERED AND QUALIFIED UNDER ALL APPLICABLE SECURITIES
LAWS, OR UNLESS SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.

 

PROMISSORY NOTE

 



$400,000.00 (Maximum)   June 29, 2016

 

FOR VALUE RECEIVED , the undersigned , AINA LE'A, INC., a Delaware corporation
(the "Company"), hereby promises to pay to ADRIATIC VENTURES, LLC, a Delaware
limited liability company, or its assigns ("Lender"), prior to or on the
Maturity Date (defined below), subject to acceleration as set forth herein, the
aggregate principal amount of all Advances (as defined below) (such amount,
together with the amount of any interest that has accrued and been added to such
amount in accordance with the terms of this Note, being referred to as the
"Principal Amount "), in the manner set forth in Section 4, together with
interest in like lawful money at the interest rate set forth in Section 3.

 

1.                  Defined Terms. For purposes of this Note, the terms listed
below shall have the espective meanings set forth below:

 

1.1              "business day" means any day other than Saturday, Sunday or a
legal holiday that banks located in Hawaii are not open for business ;

 

1.2              "Common Stock" means the Common Stock, par value $0.001 per
share, of the Company;

 

1.3              "Maturity Date" the earlier of (i) July 30, 2016 or (ii) the
date of the closing of a firmly underwritten public offering pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
covering the offer and sale of Common Stock for the account of the Company.

 

2.                  Advances. From time to time, the Company shall be entitled
to borrow from Lender a principal amount or amounts to the extent that the sum
of all unpaid principal amounts borrowed by Borrower hereunder does not, at any
time, exceed Four-Hundred Thousand and No/ 100 Dollars ($400,000.00) (each an
"Advance " and collectively, the "Advances"). The date and amount of each
Advance shall be reflected on Schedule "A" hereto. In consideration of
assistance in the origination of the loan made pursuant to this Note, the
Company agrees to pay Lender a fee equal to three percent (3%) of each Advance
(the "Advance Fee"). Each Advance Fee shall be funded by Lender under this Note
and upon disbursement shall automatically constitute principal outstanding
hereunder and cause a corresponding increase in the Principal Amount.

 



3.        Interest Rate. The unpaid principal amount of each Advance shall bear
simple interest at an annual simple interest rate equal to three percent (3%),
which shall accrue on a daily basis from the date on which the Advance was made.
Interest shall be computed on the basis of the actual number of days elapsed and
a year of 365 days.

  

C 287566418v3

 

 

4.         Payment. Payment of interest and principal hereunder shall be made at
the business address of the holder hereof. If the payments to be made by the
Company shall be stated to be due on a date which is not a business day, such
payment may be made on the next succeeding business day, and the interest
payment on each such date shall include the amount thereof which shall accrue
during the period of such extension of time. All payments hereunder shall be
applied first against expenses and indemnities, next against interest accrued on
the Advances (applied in the order in which each particular Advance was made),
and next in reduction of the outstanding principal balance of the Advances
(applied in the order in which each particular Advance was made).



 

5.                  Prepayments of Principal or Interest. The Company may, at
any time prior to the Maturity Date, prepay this Note in full and in part.

 

6.                  Acceleration. At Lender's option, the entire unpaid portion
of the Principal Amount and all accrued but unpaid interest represented by this
Note will become due and payable upon written notice of acceleration given by
Lender to the Company immediately prior to or following any of the following
(each, an "Event of Default "): (a) the Company shall fail to pay any portion of
the Principal Amount, any interest on this Note or other sums due hereunder ,
within fifteen (15) calendar days after the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment, (b) liquidation or dissolution of the Company,
or any other termination or winding-up of its existence or business, (c)
appointment of any receiver for the Company or its assets, (d) assignment by the
Company for the benefit of its creditors, (e) material breach by the Company of
this Note that is not cured within fifteen (15) days' notice thereof from
Lender, (f) institution by or against the Company of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of a party 's
debts, or (g) if this Note shall be cancelled, terminated , revoked or rescinded
, or any action at law, suit or in equity or other legal proceeding to cancel,
revoke or rescind this Note shall be commenced by or on behalf of the Company or
any of its subsidiaries party thereto or any of their respective stockholders,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment ,
order, decree or ruling to the effect that, this Note is illegal, invalid or
unenforceable in accordance with the terms thereof.

 

7.                  Security. This Note is secured by the personal guaranty of
Robert J. Wessels, pursuant to the terms and conditions of that certain Personal
Guarantee, dated of even date herewith ("Personal Guarantee").

 

8.                  Representations and Warranties. The Company hereby
represents and warrants to Lender as follows:

 

8.1              Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted. The Company has all requisite corporate
power and authority to own and operate its properties and assets, to issue this
Note, and to perform its obligations under, and carry out the provisions of,
this Note.

 

 

8.2Authorization; Binding Obligations; Governmental Consents.

 

(a)               All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
issuance of this Note, and the performance of all obligations of the Company
hereunder , have been taken prior to the date hereof. This Note is a valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

(b)               No consent, approval, permit, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the execution and issuance of this Note.

 

8.3              Compliance with Other Instruments. Neither the Company nor any
of its subsidiaries are in violation or default of any provision of its Charter
or bylaws or similar organizational documents, or of any mortgage, indenture,
contract, agreement, instrument, judgment , order, writ, decree or contract to
which it is a party or by which it is bound or, to the best of Company 's
knowledge, of any provision of any federal or state statute, rule or regulation
applicable to the Company or any of its subsidiaries, which violation or default
could reasonably be expected to have a material adverse effect. The issuance of
this Note will not result in any such violation or be in conflict with or
constitute, with or without the passage of time or giving of notice, either a
default under any such provision , instrument, judgment , order, writ, decree or
material contract, or result in the creation of any mortgage, pledge, lien,
charge or encumbrance upon any of the properties or assets of the Company or any
of its subsidiaries or the suspension, revocation , impairment, forfeiture, or
nonrenewal of any permit, license, authorization , or approval applicable to the
business, operations or any of the assets or properties the Company or any of
its subsidiaries.

 

9.                  Covenants. Unless Lender shall otherwise agree in writing,
the Company covenants and agrees that, so long as this Note is outstanding:

 

9.1      Punctual Payment. The Company will duly and punctually pay or cause to
be paid the principal and interest under this Note and all other amounts
provided for in this Note, all in accordance with the terms hereof;

 



9.2      Defaults. The Company will, promptly upon becoming aware thereof,
notify Lender in writing of any Event of Default, together with a reasonably
detailed description thereof, and the actions the Company proposes to take with
respect thereto;

 

10.              Waiver of Presentment, Etc. The Company hereby, to the fullest
extent permitted by applicable law, waives presentment, demand, notice, protest,
and all other demands and notices in connection with delivery, acceptance,
performance, default, acceleration or enforcement of or under this Note.

 

11.Amendment; Waivers. Neither this Note nor any term hereof may be waived ,

 

 

amended, discharged , modified, changed, or terminated orally, nor shall any
waiver of any provision hereof be effective except by an instrument in writing
signed by the party granting the waiver. The failure of the holder hereof to
exercise any of its rights, remedies, powers, or privileges hereunder in any
instance will not constitute a waiver thereof, or of any other right or remedy,
and no single or partial exercise of any right or remedy shall preclude any
other or further exercise thereof or of any other right or remedy.

 

12.              Payment of Collection Costs. The Company will pay on demand all
costs of collection, including all court costs and reasonable attorneys ' fees,
paid or incurred by Lender in enforcing this Note after default.

 

13.              Independent Responsibility; No Alter Ego. The Company, for and
on behalf of itself and each of its heirs, executors, administrators,
conservators, successors and assigns, agrees that the obligations of the Lender
under this Note or applicable law are the sole, separate and distinct
obligations of the Lender, that none of the Lender 's managers, members,
officers, employees, directors, parents, sisters, subsidiaries, shareholders,
affiliates, partners, agents, attorneys, insurers, accountants, heirs,
executors, administrators, conservators , successors or assigns is responsible
in any manner whatsoever for the debts, liabilities or obligations of the
Lender, and that none of the Lender's managers, members, officers, employees,
directors, parents, sisters, subsidiaries, shareholders, affiliates, partners ,
agents, attorneys, insurers, accountants, heirs, executors, administrators,
conservators, successors or assigns is an alter-ego of the Lender or is in any
manner vicariously , derivatively or otherwise liable for the debts, liabilities
or obligations of the Lender.

 

14.              GOVERNING LAW. THIS NOTE WILL BE GOVERNED BY AND INTERPRETED
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF HAWAII
(WITHOUT REFERENCE TO PRINCIPLES OF CHOICE OF LAW).

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule "A"

Advances

 

 

 

Date Advance June 29, 2016 $150,000                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Company has executed and delivered this Promissory Note
as an instrument under seal as of the date first above written.

 



  AINA LE’A, INC.           By: /s/ Robert J. Wessels     Name: Robert J.
Wessels   Title: CEO  

 

 

 

 

 

PERSONAL GUARANTY

 

THIS PERSONAL GUARANTY (this "Guaranty"), dated and effective as of June 29,
2016, is made by Robert J. Wessels, an individual ("Guarantor"), in favor of
Adriatic Ventures, LLC, a Delaware limited liability company ("Creditor"), with
reference to the following facts:

 

A.           Concurrently with the date hereof, Creditor entered into a to a
Promissory Note of even date herewith (the "Note") pursuant to which Creditor
will loan to Aina Le'a, Inc., a Delaware corporation (the "Debtor"), up to
Four-Hundred Thousand and No/100 Dollars ($400,000.00) (the "Loan").

 

B.           Guarantor is an officer, director and principal shareholder of
Debtor, who will directly benefit from the Contribution to Debtor.

 

C.                 As a condition to the Debtor's receipt of the Contribution,
Creditor has required, and Guarantor has agreed to provide, this Guaranty.

 

NOW THEREFORE, in consideration of the forgoing recitals, and for other valuable
consideration, Guarantor hereby agrees in favor of creditor as follows:

 

1.                  Guaranty. Guarantor unconditionally , absolutely and
irrevocably guarantees and promises to pay to Creditor, or order, on demand, in
lawful money of the United States of America and in immediately available funds,
any and all indebtedness and obligations of the Debtor to Creditor under the
Note (collectively "Guaranteed Obligations"). Guarantor agrees that this
Guaranty constitutes a guaranty of payment when due and not of collection. This
Guaranty is a continuing guaranty of the Guaranteed Obligations, including any
and all Guaranteed Obligations which are renewed, extended, compromised,
refinanced or restructured from time to time. This Guaranty shall remain
effective until the Guaranteed Obligations have been fully paid, performed and
discharged as provided in Section 3.

 

2.                  Financial Condition of Debtor. Guarantor is presently
informed of the financial condition of Debtor and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
or nonperformance of the Guaranteed Obligations. Guarantor hereby covenants that
Guarantor will continue to keep itself informed of Debtor's financial condition
and of all other circumstances which bear upon risk of nonpayment or
nonperformance. Guarantor hereby waives Guarantor's right, if any, to require,
and Creditor is relieved of any obligation or duty to disclose to Guarantor, any
information which Creditor may now or hereafter acquire concerning such
condition or circumstances.

 

3.                  Termination of Guaranty. Guarantor's obligation under this
Guaranty shall continue in full force and effect and this Guaranty shall not
terminate until the Guaranteed Obligations are fully paid, performed and
discharged.

 

4.                  Notices. All notices required or permitted by this Agreement
shall be in writing or by telex or facsimile transmission and shall be deemed to
have been duly given (i) on the date of service if delivered in person or by
telex or facsimile transmission (with the telex or facsimile confirmation of
transmission receipt acting as confirmation of service when sent and provided
telexed or telecopied notices are also mailed by first class, certified or
registered mail, postage

 

 

prepaid); or (ii) seventy-two (72) hours after mailing by first class,
registered or certified mail, postage prepaid , and properly addressed to the
addresses specified below or at such other address as the party affected may
designate in a written notice to such other party in compliance with this
Section 4.

 

5.                  Miscellaneous. The headings of each section of this Guaranty
are for convenience only and shall not define or limit the provisions thereof.
This Guaranty and all rights and obligations hereunder shall be binding upon the
Guarantor and its respective successors and assigns, and shall inure to the
benefit of the Creditor and its successors and assigns. If any term of this
Guaranty shall be held to be invalid, illegal or unenforceable , the validity of
all other terms hereof shall in no way be affected thereby, and this Guaranty
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Guarantor acknowledges
receipt of a copy of this Guaranty. This Guaranty may be amended, modified or
supplemented only by a writing executed by Guarantor against whom enforcement is
sought and Creditor. Any party may in writing waive any provision of this
Guaranty to the extent such provision is for the benefit of the waiving party.
This Guaranty embodies the entire agreement and understanding between the
parties pertaining to the subject matter of this Guaranty , and supersedes all
prior agreements, understandings, negotiations, representations and discussions,
whether verbal or written, of the parties, pertaining to that subject matter.

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first written above.

 



  /s/ Robert J. Wessels     Robert J. Wessels, an individual   

  

 



Address for Notices         Guarantor: Aina Le’a, Inc.     69-201 Waikoloa Beach
Dr. Suite 2617     Waikoloa Hawaii 96738     Attn: Robert J. Wessels        
Creditor: Adriatic Ventures, LLC  

 

 

 

 

 

 

 

 

 

 

 